Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 9-24 are allowed.  
Claim 1 is directed toward an exchange plan system for testing exchanges from a pool of nodes and generating, from the pool, an organ exchange plan, comprising:
a processor;
a memory in communication with the processor; and
a computer readable program executable by the processor and configured to:
access, using the processor of the exchange plan system, from the memory, a pool of potential nodes representing organs to be exchanged within an organ exchange program, wherein each of the potential nodes represents one of: a pair comprising both at least one organ to be given and at least one organ to be received in an exchange and an organ to be given or received in an exchange;
test, using the processor of the exchange plan system, one or more edges between at least a subset of the pool of potential nodes, wherein the testing comprises determining a compatibility between nodes connected by each of the one or more edges, wherein an edge represents an exchange between two of the potential nodes;
store, within the memory of the exchange plan system, test data corresponding to the tests with a corresponding edge, wherein the storing comprises identifying each edge as one of: a failed edge, a successful edge, and an untested edge, wherein a 
create, using the processor of the exchange plan system, as an output of an optimization, a final exchange plan, wherein the final exchange plan identifies a plurality of transplants of organs represented by the nodes and corresponding to an entity presenting a corresponding organ within the final exchange plan, the final exchange plan comprising at least one of a chain and a cycle identified by running the optimization, wherein the final exchange plan has having an input comprising at least one successful edge retrieved from the memory and selected based upon the dynamic priority assigned to the at least one successful edge, and 
the running the optimization comprises creating a plurality of exchange plans from at least chains and cycles from the nodes and identifying a resulting value for each of the plurality of exchange plans, and maximizing, by evaluating an objective function using the processor of the exchange plan system, a resulting value for the final exchange plan via identifying a combination of at least chains and cycles from the plurality of exchange plans having a highest resulting value, wherein the resulting value is based upon (i) success probabilities of edges within the chains and cycles and (ii) 

For claim rejection under 35USC 101, the current invention recites “access, using the processor of the exchange plan system, from the memory, a pool of potential nodes representing organs to be exchanged within an organ exchange program”. These steps would simply add an abstract idea of organizing human activity. However, the claim recites “an output of an optimization, a final exchange plan, wherein the final exchange plan identifies a plurality of transplants of organs represented by the nodes and corresponding to an entity presenting a corresponding organ within the final exchange plan “. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception
With respect to claim rejection under 35 USC 103, the closet prior art relates to Abukwedar (US. 20050010437). Abukwedar discloses a registry for humans in need of an organ transplantation who, in exchange for an organ or part of an organ which meets their needs, are willing to donate an organ or part of an organ for transplantation to another human in need of an organ transplantation. However, the prior art does not disclose create, using the processor of the exchange plan system, as an output of an optimization, a final exchange plan, wherein the final exchange plan identifies a plurality 
The closest foreign prior art of "WO2001032016A2” discloses a trading software, comprising: a user interface adapted for presenting information regarding available tissues; and a user input for receiving a request to trade in said available tissues. Optionally, said user interface presents current values of said tissues. Optionally, said value is a monetary value. Alternatively, said value is a barter value for another tissue. However, the reference does not disclose create, using the processor of the exchange plan system, as an output of an optimization, a final exchange plan, wherein the final exchange plan identifies a plurality of transplants of organs represented by the nodes and corresponding to an entity presenting a corresponding organ within the final exchange plan, the final exchange plan comprising at least one of a chain and a cycle identified by running the optimization, wherein the final exchange plan has having an input comprising at least one successful edge retrieved from the memory and selected based upon the dynamic priority assigned to the at least one successful edge. .  

The NPL reference “Matching markets: Design and analysis“ describes the several particular matching markets, including keyword auction, kidney exchange and stable roommate markets. In each of these cases, the aim is to match the participants to 
However, the NPL reference does not disclose create, using the processor of the exchange plan system, as an output of an optimization, a final exchange plan, wherein the final exchange plan identifies a plurality of transplants of organs represented by the nodes and corresponding to an entity presenting a corresponding organ within the final exchange plan, the final exchange plan comprising at least one of a chain and a cycle identified by running the optimization, wherein the final exchange plan has having an input comprising at least one successful edge retrieved from the memory and selected based upon the dynamic priority assigned to the at least one successful edge. 
Claims 2-7, 9-12 are dependent from claim 1 and are allowed as the same reason given above. 
Claims 13-20 incorporate all the limitations of claims 1-7, 9-12 and are allowed for the same reasons given above. 
Claims 21-24 incorporates all the limitations of claims1-7, 9-12 and are allowed for the same reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686